Case 1:19-cv-00715-LO-IDD Document 163 Filed 01/31/20 Page 1 of 1 PageID# 1260




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


    JuulLabs,Inc.,
                           Plaintiff,

            V.



    The Unincorporated Associations                           Civil Action No. I:l9-cv-715
    Identified in Schedule A,                                 Hon. Liam O'Grady

                           Defendants.


                                              ORDER


        This matter comes before the Court on the parties' Notice of Agreed Stipulated Dismissal

 with Prejudice as to Certain Defendants. Dkt. 161. Pursuant to Fed. R. Civ. P. 41(a)(2), the

 action is hereby DISMISSED only as to the defendants identified below, WITH PREJUDICE.

  No.   Defendant Name        Seller ID/Defendant Store           Defendant Email
   73      Kyle Jackson                 kyIjackso_58           kyIej3211@yahoo.com
  49       Slade Hanson                  slade_222            hansonslade@gmail.com

        It is SO ORDERED.




 January^ ,2020                                               Liam O'Grac
 Ale.xandria. Virginia                                        United States District Judge
